 DAVIS WALKER STEEL & WIRE CORP.Davis Walker Steel & Wire Corporation and TomCarter. Case 26-CA-8200September 25, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn July 14, 1980, Administrative Law JudgeRobert M. Schwarzbart issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief.The Respondent filed limited cross-exceptions anda brief in support thereof and in answer to theGeneral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Pmducas, Inc. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.DECISIONSTATEMENT OF THE CASEROBERT M. SCHWARZBART, Administrative LawJudge: This case was heard in Memphis, Tennessee, onApril 22 and 23, 1980, on a complaint issued January 28,1980, based on a charge filed on December 17, 1979, byTom Carter, an individual. The complaint alleges thatDavis Walker Steel & Wire Corporation, herein the Re-spondent, violated Section 8(a)(3) and (1) of the NationalLabor Relations Act, as amended, by discharging Carterbecause of his support for Highway and Local MotorFreight Employees Local 667, affiliated with Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, and its sister union, Local No.I All dates hereinafter are within 1979 unless stated otherwise.252 NLRB No. 521196, herein jointly called the Union. The Respondent, inits answer, denies the commission of unfair labor prac-tices.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,filed by the General Counsel and the Respondent, havebeen carefully considered.Upon the entire record in the case and my observationof the witnesses, I make the following:FINDINGS OF FACTi. THE BUSINESS OF THE RESPONDENTThe Respondent, a corporation with facilities in var-ious States of the United States, including an office andplace of business in Memphis, Tennessee, is engaged inthe manufacture and nonretail sale and distribution ofsteel wire and steel wire products. Annually, the Re-spondent, in the course and conduct of its business oper-ations, sells and ships from its Memphis facility, prod-ucts, goods and materials valued in excess of $50,000, di-rectly to points outside the State of Tennessee. The Re-spondent also annually, in the course and conduct of itsbusiness operations, purchases and receives at its Mem-phis facility, goods and materials valued in excess of$50,000, directly from points outside the State of Tennes-see.In accordance with the foregoing conceded facts, Ifind that the Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe above-named Unions are, and have been at alltimes material herein, labor organizations within themeaning of Section 2(5) of the Act.Ill1. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Respondent, with approximately 13 plants, is en-gaged at its facility in Memphis, Tennessee, in the manu-facture of chain link fence and concrete reinforcingmesh. The Respondent's Memphis plant, which is underthe general supervision of John Kafka, general manager,and the only facility involved herein, is comparativelynew. The Plant manager, Russ Brasher, arrived thereduring the last week in January to help establish theplant, the first equipment was installed in the first weekof February and the first shipment was made from theplant in March. Accordingly, while approximately 60 to65 persons were employed at the plant at the time of thehearing, there were only about 15 to 20 employees therein the summer of 1979, when most of the events to beconsidered herein occurred.311 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Facts1. The discharge of Tom CarterThe General Counsel contends that the Respondent onJuly 23 unlawfully discharged Tom Carter,2a shippinghelper, because he had signed an authorization card forthe Union. Tne Respondent, while conceding knowledgethat Carter had signed a card for the Union at the timeof discharge asserts that Carter was terminated solely forhis excessive absenteeism and tardiness.Plant Manager Brasher, originally called as an adversewitness by the General Counsel, testified that he firstlearned of the Union's organizational campaign among itsemployees on July 19, when a machine operator, one ofthe first individuals to be employed at the plant, came tohis office and announced that he wanted to resign as hedid not want to work where there was a union. This em-ployee then told Brasher that six employees had signedunion cards, identifying by naming Carter and five otheremployees as the card signers. Brasher sent the employ-ees back to work, telling them not to worry, the Unionwas not in the plant.Brasher testified that he had decided to dischargeCarter on the recommendation of Shipping Foreman TedHoliday, Carter's immediate supervisor.sStarting inJuly, after Carter had been employed for about 6 weeks,Holiday had spoken to Brasher negatively about Carter'swork performance, his absenteeism, and tardiness onthree or four occasions. When Carter first became atopic, Brasher had suggested that Holiday talk to Carterand try to help him. However, on Friday, July 20, Holi-day recommended that Carter be discharged.On July 20, Holiday told Brasher that Carter hadpunched in 10 minutes late, and had thereafter clockedout, leaving the building. He later returned, worked for ashort period, and left again for the rest of the day. Holi-day declared that Carter was no good, was not there,and that he needed someone on whom he could rely.After Brasher and Holiday reviewed Carter's recordshowing his attendance and punctuality, Brasher toldHoliday that he knew what he wanted to do. WhenHoliday said that he wanted to discharge Carter, Brashergave his approval. Carter was terminated on Monday,July 23, the next workday.Holiday, also later terminated by the Respondent, ap-peared as the General Counsel's principal witness. Hetestified that on about March 1, before becoming em-ployed by the Respondent, he had visited Brasher'soffice on behalf of his employer at the time, a securityconcern, to discuss providing services for the Respond-ent's new plant. Holiday recalled having told Brasherthat if his Company supplied guards for the Respondent'snew complex, and if a union thereafter should come inand strike, his company had a special strike rate that washigher than the normal guard rate. Brasher had repliedthat he did not think that there would be that problem;they were not going to have any unions "out there."Brasher then spoke of certain union problems experi-Carter, hired by the Respondent on May 23, just 2 months beforebeing discharged, did not testify at the hearing.I Although Holiday was a supervisor within the meaning of Sec. 2( 1)of the Act, only Brasher could authorize discharge.enced at a former place of employment in Birminghamand declared that the Memphis plant was not going tohave those types of problems.Holiday testified that he first had learned of theUnion's organizational campaign from Mike Harrell, ashipping employee.4When Holiday reported to Brasherthat a union was meeting with employees at lunchtime,Brasher replied that, as he had told Holiday before, therewere not going to be any union problems at the plant.He said that the Union could organize all it wanted andthat if he had to fire every "son-of-a-bitch" out there andstart over again with a new crew, they would not have aunion. In July, approximately 2 weeks before dischargingCarter, Holiday attended a meeting with Riley Savage6and Brasher, in Brasher's office. Holiday again had re-ceived word from Harrell that some union cards hadbeen signed during the lunchbreaks. When he repeatedthis to Brasher in Savage's presence, Brasher told himthat he already had heard. Brasher then asked if Holidayknew that "his boy" had signed a card. When Holidayasked what was meant by "his boy," Brasher retortedthat he knew who he was talking about, Tommy Carter.Holiday answered that he had not heard that. All he hadheard was that some signing had been going on, but notwho had signed the cards. Holiday asked what Brasherwould like him to do about this. Brasher told him that heknew what to do about it. Holiday stated that he knewwhat Brasher had said in the past, but again asked whatBrasher wanted done. Brasher then announced that hewanted Holiday to fire the "son of a bitch," to make oneexample of him so that there would not be any moreproblems. However, he cautioned Holiday to find a le-gitimate reason for getting rid of Carter; to make it looklegitimate. When Holiday asked if he also was supposedto take care of the other people who had signed cards,Brasher replied in the negative; their own supervisorswould handle them. Holiday related that, earlier before the above sessionwith Brasher, Carter had had personal problems at homeaffecting his attendance and punctuality, and that he had4 Although Harrell worked under Holiday, the two men had a broth-erly relationship, Harrell having been raised in Holiday's home. This con-nection is relevant in a different context, to be discussed below. In thesummer of 1979, Holiday and Harrell shared a residence.I Brasher denied having told this to Holiday. He did recall tellingHoliday at their meeting before Holiday had come to work for the Re-spondent, that he did not think that there would be a union because heknew what causes unions and thought he knew how to keep them out-by treating the employees right. He denied ever having threatened to fireanyone to defeat the Union.s Savage was supervisor of the chain link division, first shift. The firstshift, on which Holiday and Carter also had worked, generally wasscheduled from 7 a.m. to 3 p.m. Occasionally, overtime would be workedon this shift, starting at 6 a.m.? Brasher, asserting that he did not learn until July 19 that Carter andthe others had signed union cards, denied that the conference with Holi-day and Savage, described by Holiday as having occurred in late June orthe beginning of July, had taken place. Contrary to the General Counsel,I find that Brasher denied the event as well as the date. The GeneralCounsel's contention that the Respondent's failure to call Savage, one ofits supervisors who had appeared as a rebuttal witness for the Respond-ent on another matter, to also testify concerning this conference warrantsthe drawing of an adverse inference against the Respondent, will be con-sidered below.312 DAVIS WALKER STEEL & WIRE CORP.spoken to Carter in an effort to help. However, on July20, his last day of work for the Respondent, Carterpunched in late. He subsequently went to Holiday andannounced that he had been ill and wanted to go to thedoctor. Holiday gave his consent after reminding Carterto bring back a doctor's note. However, when Carter didcome back, Holiday was busy and never asked for thephysician's note. A short while after Carter had punchedin and resumed work, he again went to Holiday and saidthat he had to go home. Carter then left for the day.On Monday, July 23, the next regular workday, al-though expected to report at 7 a.m., Carter did not comein and was not heard from until he telephoned Holidayat around noontime. When Carter identified himself onthe phone, Holiday told him that he had been expectingsomething from him. Carter stated that he guessed thathe did not have a job anymore after that morning. Holi-day said that he was right, he did not. Holiday rejectedCarter's offer to come in and talk to him stating that hewould be too busy to discuss anything with him thatday. If Carter wanted to talk to Brasher, that, of course,was his prerogative. He could arrange to pick up hischeck later in the day and to talk to Brasher then. Cart-er's discharge was completely out of Holiday's hands.Accordingly, Carter was terminated.As will be detailed below, on September 27, Holiday,too, was discharged.On or about December 1, Holiday and Carter met bychance at a grocery store. During their conversation,Holiday told Carter that he, also, had been fired by theRespondent and that the Company had dischargedCarter because he had signed a union card.The record reveals that in the exactly 2 months Carterworked for the Respondent from May 23 to July 23,8 hewas absent from work for 4 complete days, was awayduring parts of 3 other days and was late 13 times. TheRespondent, however, contends these occurrences wereheavily concentrated in Carter's second month of em-ployment, following the end of his 30-day probationaryperiod. Accordingly, 3 of Carter's 4 days of total absencecame after the end of his probationary period. Also,while in Carter's first 30 days he was late only threetimes, twice by I minute and once by 2 minutes, in thesecond month, he was late 10 times. Four of these laten-esses were for periods of 19 minutes or less, while theremaining incidents ranged for periods of from 1-1/4hours to 5 hours and 43 minutes. Three of the latenessesin this catergory were for close to or substantially above2 hours. Of the three instances of partial absence, whenCarter did not work his entire shift, he was away fromwork for two periods of 2 hours and 30 minutes, respec-tively, during probation, while on July 20, he missed 6hours and 45 minutes under circumstances describedabove.In August or September, following Carter's termina-tion, the Respondent issued its handbook of policies andpractices for hourly employees, a collection of workrules since issued to all employees. There, the Respond-ent codified a system of progressive discipline providingfor suspension or discharge following receipt by an em-" The first 30 days of employment are a probationary periodployee of three written warnings within a 3-monthperiod or one written warning on the same subjectmatter within 1 year of a final warning. The handbookalso provides penalties for tardiness and for unexcusedand excessive absenteeism, the latter defined as frequentor prolonged periods of absence from work, regardlessof whether properly reported. Brasher testified thatunder the policies established since issuance of the hand-book, employees are likely to undergo disciplinary sus-pension before discharge is considered.Brasher explained that before issuance of the hand-book, no written workrules were in effect nor was therea practice concerning the use of written warnings, evenas prerequisite to more severe discipline. Accordingly, inthis early period in the plant's operation, new supervisorswere instructed to orally warn employees for infractions,precise standards as to when disciplinary action mightbecome applicable for absenteeism or lateness did notexist. It was a matter of judgment left to the individualsupervisors. Employees might be cautioned for takingtoo many long weekends or for other types of patternedabsences, whether or not excused. Factors considered in-cluded the repetitiveness of the absences and latenessesand the reasons given therefore. The standards applica-ble, to the extent determinable, were predicated onBrasher's prior experience, and, admittedly, were thenvague and unevenly applied. While supervisors alwayswere required t obtain Brasher's consent before dis-charging an employee, they could independently decidewhen to give oral warnings.9The record establishes thatCarter had been spoken to by Holiday on several occa-sions with regard to his absenteeism and lateness.Although Brasher conceded than Carter was the firstemployee at the Memphis plant to he discharged for ab-senteeism and tardiness, the General Counsel, to showdisparate treatment, introduced summaries of the attend-ance and tardiness records of 13 other employees whoalso were terminated after Carter's discharge for frequentabsenteeism and lateness. While the General Counselargues that these others had been more tolerantly treatedthan had Carter as most of these later discharged em-ployees had had poorer attendance and punctuality, it isnoted that two of these others had had less severe re-cords than Carter.2. The discharge of Ted HolidayThe Respondent contends that Holiday, the GeneralCounsel's principal witness, was a disgruntled terminatedsupervisor who had been let go for various reasons, in-cluding some that would affect his credibility, and thathis testimony in this matter was but part of a continuingcampaign to embarrass Brasher and General ManagerKafka, whom he held responsible for his termination. Asa determintion of Holiday's credibility is obviously cru-cial to a finding herein concerning Carter, it will be nec-essary to explore the circumstances of Holiday's depar-ture from the Company and his conduct thereafter.Holiday testified that on September 27, the day of hisdischarge, Brasher called him into the office and told9 Brasher, himself, did not issue any oral warnings.313 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim that he should not have leased a certain rented trac-tor without first checking with him. Holiday explainedthat he had leased the tractor to make a delivery becausehe did not believe that the Company's regular rig wouldbe back in time. He had thought that Brasher would bemore concerned about the shipment reaching its destina-tion on schedule than about the money. If money wasthat big an obstacle, Holiday offered to have the cost ofthe leased rig deducted from his paycheck. If he hadmade a mistake, he would be glad to pay for it. Brashertold Holiday that that would not be necessary.Brasher then walked into the plant area, followed byHoliday. Shortly thereafter, Holiday saw Brasher talkingto an employee about punctuality. As Holiday ap-proached, the employee turned from Brasher and beganto explain himself to Holiday. This attention shift by theemployee seemed to aggravate Brasher, who declaredthat he and the employee would discuss this matter later.He then sent the employee back to work and told Holi-day to come back to the office with him.As the two men entered the office, Brasher told Holi-day that he was afraid that he would have to ask for hisresignation. When Holiday asked if Brasher were joking,Brasher assured Holiday that he was not and was askingfor his resignation. When asked for the reasons, Brasherreplied that there had been discrepancies in Mike Har-rell's timecards, where Holiday had punched out forhim. Holiday denied this, stating that he did not knowwhat the timecards showed, but there was no way thathe would falsify company documents. Moreover, it par-ticularly was impossible that he would do such a thingwith respect to Mike Harrell's cards because he and Har-rell rode to and from work together each day in Holi-day's car and Holiday knew exactly when Harrell ar-rived for and left for work each day. In addition, as heand Harrell were so close, Holiday knew exactly whenHarrell arrived for and left for work each day. In addi-tion, as he and Harrell were so close, Holiday knew thathe would be the first to be suspected on any improperattempt to benefit Harrell. Brasher then stated that Holi-day did not have sufficient control over the employees.He was just a little too friendly with them. Brasher re-peated that he was going to have to ask for Holiday'sresignation. This interview, as described by Holiday,ended his employment with the Respondent.Holiday related that in early October he called DennisGates, the Respondent's comptroller and assistant trea-surer,°0at Gates' Houston office. He knew Gates slight-ly having met him briefly during Gates' several visits tothe Memphis plant in the spring and summer of thatyear. When Gates acknowledged that he rememberedHoliday, Holiday announced that he was concernedabout a situation that had developed in the plant, whichhe hoped Gates could clarify and, in so doing, perhapscould help Holiday get back his job. When Gates askedwhat had happened, Holiday told him that he had beenfired. Gates expressed regret. Holiday told Gates thatl' Gates, who is responsible for the Respondent's accounting systems,banking relations, and the general safeguarding of the Respondent'sassets., is based at the Respondent's home office in Houston, Texas. Hereports to the vice president and treasurer of the Respondent's parentcorporation in Los Angeles, California.Brasher had given him instructions on Friday, August31, that anything shipped from the plant on the follow-ing Monday afternoon was to be documented as havingbeen sent out on August 31, rather than in September.Brasher repeated that he wanted Holiday to ship the firstSeptember load backdated to August 31, rather than asof the appropriate September date to improve theAugust report, explaining that the plant was still in thered, the books were looking bad, and the homeoffice wasscreaming. Also, inventory records were being kept im-properly as, at the end of each month, goods were beingtreated as sold and billable as soon as loaded onto truckseven though they were not delivered until the start ofthe following month. Holiday told Gates that the plantwas doing the same thing every month.Holiday also told Gates that Brasher had informed himthat General Manager Kafka wanted him to get rejectmaterial, generated in production, onto a truck and outof the plant before an upcoming visit by the Respond-ent's board chairman and president. Holiday had been in-structed to drive the reject material to the concernwhere the Respondent leases its trailers and to hide thematerial in their parking lot so that the plant would lookbetter and the chairman would not be upset by theamount of waste material.Holiday told Gates that he would not want people en-gaged in such deceitful practices working for him andthat he wanted to call the board chairman personally inCalifornia and tell him what was going on. Once thechairman heard what he had to say, maybe he wouldgive him his job back. Gates told Holiday to let him in-vestigate first, promising to call back with his findings.As Gates recalled this initial telephone conversationwith Holiday in early October, Holiday, after the pre-liminaries, had told him that there were some practicesgoing on in the plant that he felt were dishonest and de-ceitful. Inventory was being taken at the end of eachmonth incorrectly in that the Memphis plant was treatinggoods put on trailers at the end of each month as soldand, therefore, not counted in inventory. Also, a truck-load of reject material had been removed to artificiallyimprove the appearance of the plant during a visit thereby the chairman of the board and the president. Holidaystated that he also felt it necessary to contact someonehigher in the Respondent's organization, even if it meantgoing to the chairman. Gates told Holiday that he appreciated his call andwanted the opportunity to investigate the two charges ashe ultimately is responsible for these areas. He promisedto get back to Holiday with the results of his inquiry.Gates related that he thereafter did check out Holi-day's charges. He explained that there had been no im-propriety in the Memphis plant's practice of takinggoods from inventory and treating them as billed onceloaded onto trucks as nothing was loaded until sold. TheRespondent ships directly to its customers rather than towarehouses and this bookkeeping practice, used at all ofI' Gates, unlike Holiday, did not testify that he had been told duringthat conversation that Brasher and Kafka were backdating shippingpapers so as to appear that the relevant loads had gone out during thepreceding month.314 DAVIS WALKER STEEL & WIRE CORP.the Respondent's plants, reduces confusion in the flow ofpaperwork.About 7 to 10 days after their first conversation in thisregard, Gates, as promised, called Holiday. At that time,Gates told Holiday that he had not yet had the opportu-nity to complete his investigation of Holiday's two pointsand that he would try to get back to him on these assoon as possible. However, Gates did ask if Holiday hadspoken with Kafka or Brasher to try to resolve their dif-ficulties. Holiday replied that it was too late for thatwith Brasher and that he did not believe that it would doany good to discuss the matter with Kafka.Within the week that followed, Gates having complet-ed his inquiry, again called Holiday and explained thatthere had been nothing improper in the inventory-takingmethod used in the Memphis plant. The practice de-scribed was used by the Company uniformly at all of itsplants. Secondly, Gates told Holiday that while he didnot appreciate that a truckload of reject material hadbeen moved from the plant during the chairman's visitfor the sake of appearences,'2it had been necessary todetermine the actual weight of the load and this hadbeen done at that time. 3Brasher testified that Holiday had insubordinately dis-regarded his instruction that any expenditure in excess of$100 be approved in advance by him. This especially re-lated to any truck or trailer rentals or leases, an areawhere the Company had been having difficulties. WhileBrasher had been working late during the night beforeHoliday's termination, a driver had come in with an ad-ditional leased truck although there were at least twobrand new trucks already on lease, for which the Re-spondent then was paying without regard as to whetherthey were being used. Holiday's leasing of another vehi-cle while other trucks were on lease, in disregard of hisinstruction to first obtain clearance, had directly precipi-tated his discharge.However, Brasher expressed his dissatisfaction withHoliday for a variety of other reasons, as well, and thatthese had caused him to decide in late June or early Julyto seek a replacement for Holiday. Such an eventual re-placement had been on the payroll since mid-July.Brasher contended that Holiday had been lax in the per-formance of his duties, had been unable to get along withan inside salesman who had to work with Holiday, asshipping foreman, to ensure that loads were timely dis-patched, and had been unable to get along with employ-ees assigned from other departments to help when therewere many trucks to load and dispatch. Brasher also ex-pressed irritation that Holiday, who had been hired tooversee the shipping department, had asked to be al-lowed to drive a truckload to Mobile, Alabama, so thathe might be positioned to take a side trip to visit hismother in Pensacola, Florida. The foremost reason forthe action taken against Holiday, however, was based on12 Gates conceded that Holiday's charge that the truckload of rejectmaterial had been removed to make the plant look better during the visitof the Respondent's chief executive was half justified. However, as thereject material still was valued for its raw steel content, its weight wasneeded and taken while away from the plant.Is Holiday denied having been told by Gates that the load of rejectmaterial had been weighed, and testified from his own knowledge.Brasher's belief that Holiday as Mike Harrell's supervi-sor, had been falsifying Harrell's timecards because thetwo men were personally close. This had been men-tioned when Brasher had asked for Holiday's resignation.Brasher related that he first suspected that somethingwas wrong with Harrell's timecards when, on Wednes-day, September 19, he saw Harrell leave the plant for theday noticeably before 7:26 p.m., the punchout time onHarrell's card for that day. This caused Brasher to pulland check cards in Holiday'a department, as supervisorsare responsible for totaling the hours worked each dayand week and for verifying the cards of persons assignedto them. The work hours thus computed serve as a basisfor employee compensation.Brasher related that, as a result of this check, he foundthat there were a number of discrepancies on Harrell'scards, all of which had inured to Harrell's benefit. Spe-cifically, for the weekly pay period ending July 14, Har-rell, who had worked 6 days, apparently had punchedout only three times on his own. Two additional pun-chouts had been written in and initialed by Holiday. Theaccuracy of those times are not disputed by Brasher. Al-though there was no punchout shown for the sixth dayof that week, Harrell, nevertheless, was credited with 6hours of work by Holiday.On Harrell's card for the pay period ending September14, Brasher found that Harrell's hours had been miscom-puted on three of the 6 days worked by him to the effectthat Harrell had put in 45-1/2 hours, rather than the 47-1/4 hours originally credited by Holiday. For the weekending August 15, during which Harrell had worked 5days, Holiday twice had incorrectly credited Harrellwith additional time totaling 1-1/2 hours, and, for the 6-day workweek that ended on September 21, Harrell'stime, because of two separate computation errors, wasincorrectly totaled at 49 hours instead of the 46-1/2hours shown by the timestamps. Brasher, during hisreview, recomputed Harrell's pay for the weeks endingSeptember 14 and 21 on the basis of the timestamps andcompensated Harrell accordingly for those weeks.Brasher views the fact that these payments were not pro-tested, although based on fewer hours than originallycredited, to be an acknowledgment of the accuracy ofhis computations.In mid-September, after running the check on time-cards in Holiday's department, Brasher called Holiday tohis office, showed him some of the relevant cards, andasked about the discrepancies. Holiday replied that therehad been error on his part and had apologized.Brasher testified, however, that, subsequently, whileworking late on the dock area on the evening of Tues-day, September 25, he had seen Harrell leave work forthe day at 6 p.m. and, although both men had remainedmuch later, they did not see Harrell return. Nevertheless,Holiday had written in and initialed a punchout time of 8p.m. for Harrell for that night, with the result that Har-rell was credited with 2 additional hours.14The Re-spondent argues that the discrepancies in Harrell's cards'4 Harrell's departure time on September 25 as described by Brasherwas corroborated by Supervisor Riley Savage, who testified that he, too,had seen Harrell leave at 6 p.m. and not return.315 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtraceable to Holiday constituted manipulation of compa-ny pay records to benefit a personal favorite, and, ac-cordingly, reflect adversely on Holiday's credibility as awitness in this proceeding.' Holiday testified that about 2 weeks before his dis-charge, Brasher had summoned him to the office andtold him that there were some discrepancies on Harrell'stimecards. Holiday replied that he did not see how thiscould be as Harrell rode to and from work with himevery day and he knew the hours that Harrell worked.Holiday continued that he would not do such a thing inthe first place, but if he was going to falsify a timecardfor somebody, it would not be Harrell. As he and Har-rell were so close, Holiday felt that he would be the firstone that Brasher would look for under such circum-stances. Holiday offered to submit to any type of testingto support his denial of intentionally falsifying any payrecords. Brasher told him that this would not be neces-sary. He accepted Holiday's representation that the dis-crepancies in Harrell's timecards were an honest mistake,sending Holiday back to work with an admonition to bemore careful in the future. 6At the hearing, Holiday again denied having taken lib-erties with Harrell's timecards, testifying that there hadbeen only one occasion during the time that Harrell hadbeen under his supervision that he had ever left workwithout Harrell. ' 7Accordingly, Holiday admitted that he had punchedout Harrell's card for the disputed date of September 19at the time shown with personal knowledge as to whenHarrell had left work. As to September 25, another dis-puted date where Brasher claimed that Holiday hadcredited Harrell improperly for 2 hours' work after Har-rell's 6 p.m. departure time, Holiday explained that heand Harrell actually had worked to the 8 p.m. punchouttime shown. He and Harrell, on the job that day since6:30 a.m., had been waiting in Holiday's office to load anempty incoming trailer that was running late. At oraround 5:45 p.m., at Holiday's suggestion to get some-thing to eat, they drove to a nearby grocery and broughtback some plate lunches, which they ate in Holiday'soffice. The had been away for around 10 minutes, andwere on hand when, around 6:45 p.m., the driver arrivedwith the empty trailer. They finished loading the trailer'6 Brasher explained that he did not take action with respect to irregu-larities in three timecards of two other employees who did not workunder Holiday, which cards were shown to him the General Counsel, ashe does not usually check through all timecards. He only had pulled thecards of employees in Holiday's department, having noticed in a particu-lar instance that Harrell had left work before the punchout time shownon his card for September 19. He had not checked the cards for the otherdepartments.' Holiday originally testified that before his discharge he never hadreceived oral or written criticism from Brasher or any other member ofmanagement concerning his services.1i The timecards for Holiday and Harrell for the pay periods endingJune 30 and July 7, however, contradict Holiday's testimony that he andHarrell consistently traveled together between job and home. For the IIdays worked oy Harrell and the 10 days worked by Holiday in those 2periods, the cards showed substantial differences in their starting andquitting times on all but 2 days. During the pay periods covered by thesetimecards, I find that the differences in their work schedules were toogreat to be reconciled by Holiday's partial explanations and conclude thatfor the great majority of those workdays Holiday and Harrell did nottravel together.and left work together at 8 p.m. The next morning,while punching in, Harrell remembered that he had for-gotten to clock out before leaving the preceding night.Accordingly, Holiday accurately wrote in and initialedan 8 p.m. departure time for the preceding day on Har-rell's card. 8Holiday admitted making certain errors in computingand totaling the hours worked by Harrell, as attributedto him, and also conceded a certain laxity in not regular-ly following the Respondent's requirement that when anemployee is paid for working through the otherwise un-compensated 30-minute lunch period, the words "Nolunch" should be written on the timecard by the supervi-sor when crediting the employee with the time. Holidayhowever, when so crediting employees, including Har-rell, when they worked through their lunch periods,often would not make the appropriate notation explain-ing that his practice in this regard depended on howbusy he was at the time. This failure to make the propernotations, it is contended had caused certain of the attrib-uted 30-minute discrepancies on Harrell's cards.I do not find Holiday to be credible. Shortly after hisdischarge, he telephoned Gates, the Respondent's comp-troller, on slight acquaintance to make his chargesagainst Brasher and Kafka, the men who had terminatedhim. Threatening to repeat his allegations to the Re-spondent's chairman, he caused Gates to investigate themand report back to him. Holiday next also contributed tobringing about the present litigation by telling Carterduring their chance meeting in December that he hadbeen terminated for having signed a union card. Withthis background, Holiday cannot be considered disinter-ested.There is no contention that Holiday's termination wasin any way connected with that of Carter, that it had oc-curred under circumstances calculated to chill employeesupport for the Union or that it involved factors otherthan the respondent's perception of his supervisory abili-ties. A major consideration in Holiday's termination wasthe controversy surrounding Harrell's timecards. While,contrary to the Respondent, I do not conclude from therecord that the discrepancies were based on an intention-al effort to wrongfully benefit Harrell, still, this issue didreflect adversely on Holiday's dependability. With con-ceded knowledge that Harrell had been lax in punchingout, Holiday made little effort before leaving with him toremind Harrell. His errors in totaling the hours workedby Harrell as reflected on these cards, complicated byhis admittedly frequent failure to write in "No lunch," asrequired, when crediting Harrell and others for addition-al compensation, contributed to the stated confusion andto the Respondent's negative evaluation. 9 Except for18 Holiday conceded that he had found it necessary to speak to Harrellon two or three occasions about his failure to punch out, even tellingHarrell that, if he did not straighten out, he would have to talk toBrasher. However, Holiday with his awareness of this problem did notgive Harrell any regular reminders to punch out when they left togetherat the end of each day, claiming that he was to preoccupied thinkingabout shipping matters.'1 While the General Counsel produced several timecards of employ-ees from other departments which contained similar errors, Brasher ex-Continued316 DAVIS WALKER STEEL & WIRE CORP.the issue concerning his handling of Harrell's time-cards,20the Respondent's objections to Holiday's workperformance are essentially undisputed. For example, hedid not obtain prior clearance from Brasher, as instruct-ed, before leasing the extra trailer, the event immediatelyleading to his discharge, he did not challenge the attrib-uted poor relationship with the inside salesman withwhom he had to cooperate and with other employees as-signed to help out in shipping.Accordingly, as Holiday had been actively seeking topenalize the management of the Respondent's Memphisplant who had fired him; as he was terminated for rea-sons affecting his dependability herein evaluated, and ascertain aspects of his testimony were inconsistent withthe evidence, Holiday is not credited where his uncorro-borated testimony conflicts with that of other wit-nesses.2 Consistent with this finding, I accept the testimony ofBrasher, corroborated by Savage, that on September 25,Harrell did leave work at 6 p.m. and did not return thatevening, although Holiday wrote in a punchout time forhim of 8 p.m. Any ambiguity concerning Harrell's depar-ture time that day had been promoted by Holiday's lackof diligence in enforcing the Respondent's policies con-cerning use of the timeclock.I also credit Gates' account of the October telephoneconversations and Brasher's denials that when Holidayfirst visited his office, while still employed by the secu-rity firm and, later, when Holiday first reported Unionorganizanional activity, he had made the antiunion re-marks charged and had threatened, in effect, to fireevery "son-of-a-bitch" in the plant to keep out theUnion.C. Discussion and Concluding FindingsThe General Counsel, relying on Holiday's account ofvarious conversations with Brasher where the latter as-sertedly had made antiunion remarks, and the Respond-ent's conceded knowledge that Carter had signed a unioncard, contends that Carter had heen fired at Brasher's in-struction because he had signed such a card. This direc-tion from Brasher had come at the time of the meeting inlate June or early July, which, according to Holiday,also was attended by Savage. The General Counsel justi-fiably argues that an adverse inference should he drawnplained that he had specially reviewed only the timecards in Holiday'sdepartment having observed that Harrell was being credited for workperformed after he had been seen leaving.0o Holiday was obliged to retreat from his original testimony that henever had been reprimanded or criticized before discharge, as he laterconceded that Brasher had spoken to him earlier about Harrell's time-cards. Also, contrary to his testimony, during at least the two pay peri-ods for which the timecards of Holiday and Harrell were compared, thetwo men generally did not travel between home and work together and,in those weeks, Holiday was not always positioned to know just whenHarrell left work.1 In assessing Holiday's credibility, I have considered Brasher's expla-nations as to why, while contemplating Holiday's replacement, he hadgiven him pay raises and, ultimately, salaried status, and why, more thantwo months after his replacement had been hired, Holiday was still serv-ing as a supervisor, and have found Brasher's reasons unconvincing.Nonetheless, it is the General Counsel's burden to come forward with apreponderance of credible testimony through creditable witnesses. In thecontext of Holiday's testimony, as considered above, Brasher appears tobe the more credible.from the Respondent's failure to call Savage to testifyconcerning that conference. As noted, at the time of thehearing, Savage was still one of the Respondent's super-visors, the Respondent had access to him and, in fact,did call him on rebuttal to testify as to another matter.As Savage, in these circumstances, was not asked by theRespondent about this significant meeting, an inferenceadverse to the Respondent's position on this point is war-ranted and made.However, it has been found in connection with Holi-day's negative credibility rating, that other antiunionstatements attributed by him to Brasher did not occur. Itis noted that Carter, during his brief employment by therespondent, did have a poor record for attendance andtardiness, as charged, with the overwhelming majority ofabsences and latenesses occurring, both as to frequencyand magnitude, in the second and last month of his em-ployment, folowing the end of his 30-day probationaryperiod. His discharge had been preceded by a day inwhich he missed 6 hours and 45 minutes of work asser-tedly for reasons of health, and by his failure to appearor to call in on his next day of work following a week-end, until approximately 5 hours after he was expectedto report. It is undisputed that Holiday had spoken toCarter in the past about his poor attendance and punctu-ality at a time when there was not yet in effect a stand-ardized schedule of progressive discipline or a practiceof giving written warnings.There is no evidence that Carter in being terminatedwas treated disparately. While the attendance and punc-tuality of most of the 13 other employees who thereafterwere discharged for like reasons were worse than Cart-er's, at least two of those terminated had records thatwere less severe.Contrary to the General Counsel, I do not find unusu-al significance in that Carter was the first to be terminat-ed for frequent lateness and absenteeism. At the time inquestion, the plant was still new and in its startup phaseand the staff was much smaller than it later became.From the number of employees who thereafter were ter-minated on these grounds, and, as later expressed in thehandbook, it is clear that the Respondent had intendedthat frequent absenteeism and lateness constitute groundsfor discipline, and that a policy has been followed of ter-minating employees for these reasons. While disciplinewas unevenly applied in that certain employees werepermitted additional instances of lateness and absenteeismbefore being terminated, as noted, some dischargees hadfewer such occurrences than Carter. In establishing a de-nominator, there is no evidence of anyone with a poorerrecord for tardiness and absenteeism than Carter who isstill employed.While the respondent concededly knew that Carterand five other employees had signed union cards beforeCarter was fired, four of the others were still employedat the time of the hearing. One of the other card signersidentified to Brasher had been terminated for reasons un-related to the Act, and of those remaining, whose sup-port for the Union also was known, one had been made asupervisor, while another, who later had resigned, wasrehired. There is no discrimination or coercive conduct317 DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffecting other employees also known by the Respondentto have signed cards. Rather, some card signers werebeing preferred. In these circumstances, contrary to theGeneral Counsel, Carter would have been an unlikelychoice as an example for the purpose of discouragingothers from supporting the Union. Except that Cartersigned a card, there is no showing that he was a leaderor otherwise was active during the Union's organization-al campaign. Carter had been employed for only 2months, was vulnerable because of the frequencies of hisabsences and latenesses, and the discipline afforded camewhen these infractions were at a concentrated peak.Even with the above adverse inference drawn againstthe Respondent for not having called Savage to testify,in the context of the credibility resolutions made herein,I find that the General Counsel has not established by apreponderance of the evidence that Carter was terminat-ed because he had signed a union authorization card orbecause he, otherwise, had supported the Union. It,therefore, is concluded that his discharge was not in vio-lation of Section 8(aX3) and (1) of the Act.CONCLUSIONS OF LAW1. The Respondent, Davis Walker Steel & Wire Cor-poration, is, and at all times material times has been, anemployer within the meaning of Section 2(2) of the Act,engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Highway and Local Motor Freight EmployeesLocal 667, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehouseman and Helpers ofAmerica, and International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of AmericaLocal No. 1196, are, and at all material times have been,labor organizations within the meaning of Section 2(5) ofthe Act.3. The General Counsel has failed to establish by apreponderance of the evidence that the Respondent hasengaged in or is engaging in unfair labor practices withinthe meaning of Section 8(aXl) and (3) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER22It is ordered that the complaint be dismissed in its en-tirety.'1 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.318